DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The office letter mailed 6/24/2020 has been vacated, see response to arguments section below. Please respond to the instant office action. 

Election/Restrictions
3.	Newly submitted claim 9/24/20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Applicant has added new independent claims 22 and 25 drawn to a second and third cooking method.  The newly submitted claims are distinct because they have a materially different mode of operation, as follows:  

Invention l (claim 1) requires a step of processing a food product into uniform thicknesses, which is not required by Invention ll. Likewise Invention ll requires a step of marinating or brining a food product with a marinate or brine that is in part composed of the food product itself blended with a liquid solution, none of which is required in Invention l. 

Invention l (claim 1) requires a step of processing a food product into uniform thicknesses, which is not required by Invention lll. Likewise Invention lll requires a 
Invention ll requires a step  of marinating or brining a food product with a marinate or brine that is in part composed of the food product itself blended with a liquid solution, none of which is required in Invention lll. Likewise Invention lll requires a step of marinating or brining a food product with the composition and quality of the marinade or brine selected based on the desired level that the food product is cooked after sous-vide cooking, none of which is required in Invention ll. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
4.	Claim 17 is objected to because of the following informalities:  
A) Applicant recites “the moving system” in claim 17 line 5.  It appears as if applicant intended to recite “the transport system” (as recited in claim 17 line 6) or the “moving transport system” (as recited in claim 1 line 4) in order to maintain consistent language throughout the application. 


Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “processing a food product” in claim 1 line 2.   Applicant then recites “packaging a food product” in claim 1 line 3. It is unclear whether the recited limitation lacks proper antecedent basis and applicant is intending to refer to the same food product or whether applicant is intending to claim a plurality of food products. Furthermore, if the latter, the recitation of “the food product” recited throughout claims 3-17 is unclear since it is unclear which “food product” applicant is intending to refer to.   From a review of the specification, it appears as if the recited limitation lacks proper antecedent basis and applicant is intending to refer to the same food product. For the 

B)  Applicant recites “prior to vacuum sealing of the container” in claim 10 line 2. 
     The recited limitation appears to imply that a “vacuum sealing of the   container” was previously recited. However, a “vacuum sealing” step was never previously recited.  It is unclear whether applicant is intending to recite a new step of “vacuum sealing of the container” or whether applicant is intending to refer to the previously recited step of “vacuum packaging” recited in claim 1 line 3.  It appears as if applicant may be intending to refer back to the “vacuum packaging” step recited in claim 1 line 3. For the purpose of examination, it is interpreted as if applicant is intending to refer back to the previously recited “vacuum packaging” step. 

C)  Applicant recites “the bag containers are placed” in claim 11 and “bag containers” in claim 12. The recited phrase lacks proper antecedent basis since a plurality of “containers” were never previously recited.  It appears as if applicant intended to recite “the bag container is placed” in claim 11 and “bag container” in claim 12, or similar language.  For the purpose of examination, it is interpreted as if applicant intended to recite “the bag container is place” in claim 11 and “bag container” in claim 12.  

D)  Applicant recites “a medium” in claim 12. It is unclear whether applicant is intending to refer back to the “fluid cooking medium” previously recited in claim 1 line 7, or whether applicant is intending to claim a new limitation of a new medium.  It appears as if the recited limitation lacks proper antecedent basis and applicant is intending to refer back to the previously recited limitation of the “fluid cooking medium” recited in claim 1.  For the purpose of examination, it is interpreted as if applicant is intending to refer to the previously recited “fluid cooking medium” in claim 1 and applicant intended to recite “the medium”.


E) Applicant recites “monitoring the temperature of the cooking medium and adjusting such cooking temperature so as to maintain the temperature of the cooking medium at the desired temperature level” in claim 15.  It is unclear whether applicant is intending to refer back to the “desired level of sous-vide cooking” recited in claim 1 or whether the recited limitation lacks proper antecedent basis and applicant is intending to recite a new limitation of “a desired temperature level”.   It appears as if applicant is intending to claim a new limitation of the temperature of the cooking medium at a desired temperature level and applicant intended to recite “a desired temperature level”. Also, applicant recites “such cooking temperature” in claim 15 line 2-3, however “a cooking temperature” was never previously recited.  For the purpose of examination, it is interpreted as if applicant intended to recite “and 

F) Applicant recites “the percentage of steam”, “the flow rate”, “the moisture level”, and “the loading level” in claim 17. The recited limitations lacks proper antecedent basis since “a percentage of steam”, “a flow rate”, “a moisture level”, and “a loading level” was never previously recited. It appears as if applicant intended to recite “a percentage of steam”, “a flow rate”, “a moisture level”, and “a loading level”.  For the purpose of examination it is interpreted as if applicant intended to recite “a percentage of steam”, “a flow rate”, “a moisture level”, and “a loading level”.  

G)  Claims 3-17 are rejected as a result of being dependent on a rejected claim. 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.        Claims 1, 4-6, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guillaud (US 2012/0100273) in view of Bucks (US 6,148,702), Auernheimer et al. (US 10,506,822), Hwang (US 5,243,962), and Strong et al. (US 2015/0010679). 

9.       Regarding to Claim 1, Guillaud teaches a sous-vide cooking method [as described in paragraph 0017 in Guillaud], comprising:
processing (process of cutting slices to be 1-5mm thick in S220, as described in paragraph 0019, as well as can be seen from Figure 2 in Guillaud) a food product (piece of animal protein product 20, as described in paragraphs 0017-0018) into thicknesses (cutting slices to have a thickness of  1-5mm thick in S220, as described in paragraph 0019, as well as can be seen from Figure 2 in Guillaud) and vacuum packaging (step of vacuum sealing in S230, as described in paragraph 0020 in Guillaud) the food product (20) into a container (pouch 24, as described in paragraph 0020, as well as can be seen from Figure 2 in Guillaud), and performing sous-vide cooking (process of step S240, as described in paragraph 0021-0022 in Guillaud). 
However, Guillaud does not explicitly teach the processing of the food product (slicing of the piece of animal protein product 20) into uniform thicknesses.  
Bucks, however, teaches processing a product (food product 36, as described in column 6 lines 50-55, as well as can be seen from Figure 4 in Bucks) into uniform thickness (as described in column 6 lines 16-18, column 8 
However, the combination of Guillaud and Bucks discloses the container being a pouch (24 in Guillaud), however, does not explicitly teach the container being a food-grade plastic bag and the bag container with the food product therein being carried through a fluid cooking medium in a temperature range of 150-200 degrees Fahrenheit.  
Auernheimer et al. however, teaches a food-grade plastic bag container (108, as described in column 4 line 6 and lines 46-50 in Auernheimer) and cooking (cooking step performed via heating unit/steam oven 38, as described in column 4 lines 53-62 in Auernheimer) a food product (protein piece 100) through a fluid cooking medium (steam oven) [as described in column 2 lines 31-36, column 4 lines 51-62, as well as can be seen from Figure 2 in Auernheimer et al.], the fluid cooking medium (steam oven) having a temperature range of 150-200 degrees Fahrenheit (as described in column 4 lines 56-64 in Auernheimer et al. Note that Auernheimer discloses having a temperature range of 140-170 degrees Fahrenheit, which at least discloses an instance of being 170 degrees Fahrenheit, which is included in the recited temperature range of being between 150-200 degrees Fahrenheit, therefore the prior art is interpreted as disclosing  
 However the combination of Guillaud, Bucks, and Auernheimer does not explicitly teach placing the bag container with the food product on a moving transport system and operating the transport system to carry the bag container with the food product therein through a fluid cooking medium having a temperature range of 150-200 degrees Fahrenheit, and the method being a commercial scale.  

	 Strong et al. furthermore teaches placing a container (pouches or packages 232, as described in paragraph 0079) on a moving transport system (conveyor 22, as described in paragraph 0079, as well as can be seen from Figure 5 in Strong et al.) which is operated to carry the container (232) through a medium (pasteurizing oven 40) [as described in paragraph 0079 as well as can be seen from Figures 1 and 5 in Strong et al.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating/cooking of the food product in the combination of Guillaud, Bucks and Auernheimer et al., to include a transport system, as taught by Hwang and Strong et al., as a well-known automated method used for mass cooking of a variety of food products [as 
 

10.    Regarding to Claim 4, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1, wherein the uniform thickness of the food product is achieved by a method selected from the group consisting of blade or knife slicing (via blades 16, 34 in Bucks), water jet cutting and flattening, followed by thermal treatment (a step of heating/cooking the food product in step S240 after slicing, as described in paragraph 0017, and 0021-0022 in Guillaud and a subsequent  refrigeration/freezing process, as described in paragraph 0025 in Guillaud). 

11.   Regarding to Claim 5, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1, wherein the food product (20 in Guillaud) defining an exterior thereof (exterior of 20) and prior to vacuum packaging of the food product (20 in Guillaud), the exterior of the food product (exterior of 20) is pre-treated (the process of brazing or searing the piece of animal protein product 20 on one or more of its outside surfaces in a brazing or searing step S200 to provide texture such as grill marks, as described in paragraph 0018 in Guillaud) to achieve a desired exterior surface condition or texture or appearance (texture such as grill marks, as described in paragraph 0018 in Guillaud). 


12.    Regarding to Claim 6, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 6, having a pretreating of the exterior of the food product (brazing or searing step S200 in Guillaud) including searing the exterior surface of the food product [as described in paragraph 0018 in Guillaud]. However, Guillaud does not explicitly disclose the temperature of the searing of the exterior of the food product being at least 1000 degrees Fahrenheit.  Strong et al. further teaches a browning or darkening of the surface of a food product being performed at a temperature range of 1500-1700 degrees Fahrenheit, which therefore includes a temperature of being at least 1000 degrees Fahrenheit [as described in paragraph 0069 in Strong et al.].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. to include searing the exterior of a food product at a temperature of at least 1000 degrees, as further taught by Strong et al. to enhance/improve the cosmetic appearance of the food product while maintaining moisture content of the food product [as described in paragraph 0069 in Strong et al.]. 


13.   Regarding to Claim 11, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1, wherein the (28 in Hwang, 22 in Strong et al.) on which the bag containers are placed [as can be seen from Figure 1 in Hwang, as well as Figures 1 and 5 in Strong et al.].


14.    Regarding to Claim 13, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches  the method according to Claim 11, wherein the conveyor (28 in Hwang) is in the form of a spiral conveyor (Figure 1 in Hwang) disposed within a housing (cooking chamber 12) [as can be seen from Figure 1 in Hwang].

15.    Regarding to Claim 15, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1, further comprising monitoring the temperature of the cooking medium, and adjusting such cooking temperature so as to maintain the temperature of the cooking medium at the desired temperature level [as described in column 4 lines 55-65 in Auernheimer et al., as well as column 9 lines 21-35 in Hwang. Note that a user can monitor and adjust the temperature depending on the type of food product cooked]. 

16.    Regarding to Claim 16, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1, further (refrigerating or freezing the food product, as described in paragraph 0025 in Guillaud) the food product after the sous-vide cooking of the food product has occurred [as described in paragraph 0025 in Guillaud].

17.    Regarding to Claim 17, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al.  teaches the method according to Claim 1, further comprising controlling at least one process parameter pertaining to the commercial scale sous-vide cooking method selected from the group consisting of: the temperature of the cooking medium [as described in column 4 lines 55-65 in Auernheimer et al., as well as column 9 lines 21-35 in Hwang. Note that a user can adjust the temperature depending on the type of food product cooked].


18.      Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guillaud (US 2012/0100273) in view of Bucks (US 6,148,702), Auernheimer et al. (US 10,506,822), Hwang (US 5,243,962), and Strong et al. (US 2015/0010679), as applied to claim 1 above, and further in view of LaBruno et al. (US 2008/0260885).  

19.    Regarding to Claim 3, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1, wherein the food product (piece of animal protein product 20, as described in paragraphs 0017-. 

20.    Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guillaud (US 2012/0100273) in view of Bucks (US 6,148,702), Auernheimer et al. (US 10,506,822), Hwang (US 5,243,962), and Strong et al. (US 2015/0010679), as applied to claim 1 above, and further in view of Torngren et al. (WO 2016/124301A1).  

21.   Regarding to Claim 7, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 1.  Auernheimer et al. further including a step of seasoning (step 202 in Auernheimer) and marinating (via batter in step 206, as described in column 3 lines 46-59 in Auernheimer) a food product (protein 100) prior to vacuum packaging of the food 

22.    Regarding to Claim 8, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, Strong et al. and Torngren et al. teaches the method according to Claim 7, wherein the marinade or brine is in part composed of the food product itself blended with a liquid solution [as described in column 3 lines 46-59 in Auernheimer; paragraph 0076-0078 in Strong et al.; and page 18 lines 15-21 in Torngren et al.].

23.    Regarding to Claim 9, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, Strong et al. and Torngren et al. teaches the method according to Claim 7, wherein the marinade or brine is injected (via series of injection needles 204, as described in paragraph 0076-0078 in Strong et al.; also as described on page 18 lines 15-21 in Torngren et al.) into the food product [as described in paragraph 0076 in Strong et al., as well as on page 18 lines 15-21 in Torngren et al.].

24.   Regarding to Claim 10, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, Strong et al. and Torngren et al. teaches the method according to Claim 7, wherein the marinade or brine (batter in step 206, as described in column 3 lines 46-59 in Auernheimer; 200, as described in paragraphs 0076-0078 and can be seen from Figure 3 in Strong; as described on page 18 lines 15-21 in Torngren et al.) is added to the bag container prior to vacuum sealing of the container [as can be seen from Figure 1 in Auernheimer; as described in paragraphs 0076-0077 and 0079 and can be seen from Figure 3 in Strong; and as described on page 18 lines 15-21 in Torngren et al.].


25.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guillaud (US 2012/0100273) in view of Bucks (US 6,148,702), Auernheimer et al. (US 10,506,822), Hwang (US 5,243,962), and Strong et al. (US 2015/0010679), as applied to claim 1 above, and further in view of Morandotti et al. (US 2011/0217439)


26.    Regarding to Claim 12, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches the method according to Claim 11, wherein the conveyor (28 in Hwang, 22 in Strong et al.) carries the bag containers through a medium (steam oven, as described in column 9 line 21-26 in Hwang).  However, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. does not explicitly teach the oven comprising saturated steam. Morandotti et al. however discloses a medium being a saturated steam oven [as described in paragraph 0037 of Morandotti et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium in the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al.to include a saturated steam medium, as taught by Morandotti et al., as a well-known oven type used for safely cooking a food product [as described in paragraph 0037 of Morandotti et al.].



27.    Regarding to Claim 14, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. teaches  the method according to Claim 13 having a housing (12 in Hwang) [as can be seen from Figure 1 in Hwang]. However, the combination of Guillaud, Bucks, Auernheimer et al., Hwang, and Strong et al. does not explicitly teach the oven comprising saturated steam. Morandotti et al. however discloses medium being a saturated steam oven, wherein saturated 


   
Response to Arguments
28.	Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the previous rejection did not disclose processing a food product into a uniform thickness. This argument is moot in view of the new grounds of rejection above.  Examiner has added a new grounds of rejection, the previous action mailed 6/24/2020 is vacated and the instant action is therefore made non-final. Please respond to the instant office action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726